DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 02/01/2022. Applicant's submission filed on 02/01/2022 has been entered. Accordingly, claims 24-26, and 30 remain pending, claim 24 and 25 have been amended.
Response to Arguments
Rejections made under 35 USC 103
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 

Applicant argues in the third – fifth paragraphs of page 10
“While Tsujita is directed to prevent tissue damage by turning off an excitation light when the endoscope is too close to tissue, nothing in Tsujita describes keeping the power delivered by the excitation beam below a maximum level as the light guide moves with relation to the object. Even if the turning off of the excitation light in Tsujita may be considered an adjustment, this adjustment is made solely based on the distance between the light guide and the tissue, and not based on the power delivered by the excitation beam being above a maximum value.
Furthermore, the turning off of the excitation light in Tsujita is based on the percentage of pixels in a captured image that have a value over a threshold, and not based on the smallest distance between the tissue and the light guide. For example, if there were a small protrusion in the tissue toward the light guide, the excitation light in Tsujita may not be turned off because the number of pixels corresponding to the protrusion would be below the threshold, notwithstanding that the smallest distance between the light guide and the protrusion would be small and the power delivered by the excitation beam to the protrusion would be high.
Seibel and Kleinerman do not cure the deficiencies of Tsujita. For example, 
Kleinerman describes that temperature is measured as a function of fiber distance, and not that beam power is adjusted based on a smallest distance from a distal end of the fiber to an object outside of the fiber.”

In response, applicant is directed to paragraph [0011] of Tsujita which is interpreted to read on the limitation, in particular, pertaining to “such that a power delivered by the excitation beam to the object as the light guide…is below a predetermined maximum permitted power” since the power of the excitation light being emitted/output is, in effect, also adjusted proportionally with and due to the adjustment to/of the intensity of the excitation light being emitted/output. Also, as disclosed in [0011], the intensity of the excitation light is controlled so that the intensity of the excitation light is output below a predetermined intensity which refers to an excitation light intensity that is safe for patient and it is the intensity of the excitation light in which the patient will not be injured even when the excitation light emitting means is located directly adjacent to the patient tissue. The intensity of the excitation light being controlled/modulated/adjusted as described in the above disclosure of Tsujita.
Additionally, it is noted that disclosure of Seibel (see paragraphs [0128]-[0129] was relied upon (not Tsujita) to disclose the determination of a smallest distance being between a distal end of the light guide and the object, the modulation of the excitation beam being based on the measured smallest distance between the light guide and the object (see paragraphs [0130]-[0132]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seibel et al. (US20020139920, hereafter “Seibel”), in view of Kleinerman (US5928222), further in view of Tsujita (US20010056238).
Regarding claim 24, Seibel discloses a device for observing an object, comprising:
an excitation-light source configured to produce (24 in FIG. 2, see [0152] laser [excitation-light source]-induced fluorescence [in response to excitation light from the laser]), in an excitation spectral band, an excitation beam that propagates toward an object (“the waveguide 36 causes the emitted light to be scanned over the object along a desired scan path” [0050]);
an emission-image sensor configured to collect emission light emitted (see 50 in FIG. 4), in an emission spectral band (see claim 26 where a detector is a multi-wavelength [including an emission spectral band] detector for detecting brightness of the returning light and “Color viewing is implemented by including photon detectors sensitive to respective ranges of wavelengths corresponding to the desired colors” [0090]), by the object under effect of the excitation beam (“Light from the illuminating system 12 (see FIGS. 1 and 2) is output to an object. Returning light 44 from the object [under the effect] is collected at the one or more collector fibers 46 and routed directly to a scanning display device 20” [0053]), the emission-image sensor configured to acquire an emission image based on the collected emission light (“The detectors 50 continuously, periodically or aperiodically sample the returning light 44 based upon on a sampling signal 52 received from controller 18. The sampling signal 52 correlates in timing to the synchronization signal 38 output to the illuminating subsystem 12. As a result, the photon detectors 50 output a continuous signal or a stream of electronic signal pulses corresponding to the sampling of the returning light 44. In one embodiment an output signal 54 is routed to an image storage device 22 to build and store an image frame of data” [0056]);
a distance sensor including a rangefinding-light source configured to emit (“Referring to FIGS. 2 and 11, in one embodiment the illumination system 12 emits pulses 112 of light 32 [rangefinder] periodically during scanning of a scan line 114. The photon detectors 50 (see FIG. 4) are synchronized to sample the object or an area of the object including at least the illuminated spot at a time to capture the returning light corresponding to a known spot. The sampling interval, i, corresponding to a spot (e.g., spot B) spans a time period 116 which is any of greater than, equal to or less than the time interval 118 of the light pulse for the spot. A typical time for the sampling interval 118 is 20 ns, and may vary. In still another embodiment (not shown) the detectors 50 continuously detect the returning light as described regarding FIG. 9, while the sampling results are correlated to the emitted light pulses 112” [0076]), in a rangefinding spectral band (“In the time of flight method, the range determining output beam is emitted from a high modulation bandwidth laser diode” [0128] and “in some embodiments light is emitted from a directly modulated laser diode using a high modulation bandwidth of optical intensity” [0129]), a rangefinding beam that propagates toward the object (“The light from the light [rangefinding] source 24 enters an optical fiber 26 and travels [propagates] to a distal portion 36 where the light is emitted toward an object.” [0050]), and including a rangefinding-light sensor configured to detect rangefinding light reflected (“a fast or high bandwidth photon detector at infrared or near infrared frequency ranges is included” [0133]), in the rangefinding spectral band (“In each method a fast or high bandwidth photon detector at infrared or near infrared frequency ranges is included for detecting the returning light” [0133]), by the object (“for detecting the returning light” [0133]);
a light guide configured to project the excitation beam (37 in FIG. 2) and the rangefinding beam toward the object, in a projection solid angle (see [0062] where in FIG. 5D the projection angle is between rays 90’ and 90’’ in the direction of arc 92 [projection solid angle] and as each ray is perpendicular to the normal plane varying the intensity of the rays as the cosine angle and the normal [projection] direction of the object surface);
the distance sensor configured to measure, based on a duration between the emission of the rangefinding beam by the rangefinding-light source and the detection (“the time elapsed [duration] between emission [of rangefinding light] and receipt of the returning pulse [detection] is measured” [0128]), by the rangefinding-light sensor (detectors  50 in [0126), of the rangefinding light reflected by the object (see [0126-0127] where some detectors 50 are infrared light detectors which detect returning infrared light), a smallest distance between a distal end of the light guide and the object (“A short laser pulse is emitted at a given frequency (e.g., on the order of tens of kHz). For each pulse, the time elapsed between emission and receipt of the returning pulse is measured [measuring a smallest distance]” [0128]); and 
a modulator configured to adjust optical intensity (“light is emitted from a directly modulated laser diode using a high modulation bandwidth of optical intensity.” [0129]) of the excitation beam based on the measured smallest distance between the light guide and the object (“Distance is measured by sampling at a time period corresponding to the modulation to determine time elapsed between emission and receipt of corresponding returning light. The time elapsed is proportional to the distance to a closest point [smallest] on the target surface” [0129]) such that a power delivered by the excitation beam to the object as the light guide moves with relation to the object (“an electronically tunable laser diode which can be frequency modulated continuously to determine short range sensing is used. A signal with a time-varying frequency modulates the range-finding output beam. The returning beam is mixed with a reference signal to produce a beat frequency which is a function of the distance [smallest] to the target surface” [0130], “detect the phase or amplitude of the returning light signal. Self mixing, using a pulsed scheme correspondence to make a derivative [change or modulation] of an optical power waveform allows for depth (D) to be determined…where c is the speed of light, σ is −1 or +1 according [in relation] to the motion of the target, and the f values are the beat frequencies of the output power [power delivered] with feedback during upward and downward ramps of the frequency shift” [0131-0132] and “Referring to FIG. 24, a method 230 for acquiring an image including depth information is presented. At step 232, a beam of light 30/32 is output from a resonant fiber waveguide 36 (see FIG. 2). The waveguide 36 scans the output beam along a scan path. The scan lens 39 focuses the beam onto the an object's surface (i.e., target)… At step 236, a plurality of pixels for an image are acquired from the returning light detected by the detector either at the distal tip or after a light-collecting optical fiber. At step 238, range information also is acquired from the returning light using any of the range finding methods described above (e.g., phase shift, time of flight, frequency, interferometry), subsequent to, or preferably in parallel to step 236” [0134-0135], also see “The optical power of the scan lens 39 determines at what distance, if any, an illumination forms a focal plane” and that the “focal plane can be adjusted by moving the scan lens 39 axially relative to the distal lens 37” [0052]), but does not explicitly disclose the measured smallest distance between the light guide and the object as being within the projection solid angle.
However, in the same field of endeavor, Kleinerman teaches the measured smallest distance between the light guide (“The luminescence intensity If generated by the light absorbed by the sensor obeys the relation [see equation 4] where Po is the written power, in watts, of the incident excitation light” column 10, lines 17-24 and “The short response time permits the use of such a system for distance determination with an OTDR. The amplification process is illustrated by the model of FIG. 12. A `pump` pulse of wavelength λs within an optical absorption band of Nd(III) generates the population inversion, which amplifies light of wavelength λL by stimulated emission. In this invention, the absorbed intensity of the pump pulse is determined by the value of the measurand (force or temperature). The use of fibers with cores of very small diameter (less than 10 micrometers) permits the production of the high excitation densities needed for population inversion with relatively low power laser sources, even when the laser power has to be shared by numerous multiplexed sensing points” column 29, lines 39-52) and the object being within the projection solid angle (“where the terms within the second square brackets [see equation 6 define the fraction of the power of the scattered light captured within the solid acceptance angle [projection solid angle] of the fiber core, and ft is the fraction of the power of this captured light which is transmitted by the fiber along the optical path to the photodetector” column 21, lines 55-61 and see angle in FIG. 6), and
a modulator configured to adjust a power of the excitation beam based on the measured smallest distance (“AC[power]-modulated AlGaAs laser light [excitation], and measure temperature as a function [based on] of fiber distance to the electro-optical unit by the phase angle division multiplexing method disclosed in section 5” column 30, lines 63-66).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Seibel with the measured smallest distance between the light guide and the object being within the projection solid angle and the modulator configured to adjust a power of the excitation beam based on the measured smallest distance as taught by Kleinerman in order to provide high excitation densities with excitation sources of low or moderate power by confining the excitation energy into an active wave-guiding region of the sensing fiber having a very small cross section so that the optical energy that can thus be coupled into the core can be many times greater than that which can be launched into the core end, thus affording homogeneous illumination of the biological tissue surrounding the probe (column 40, lines 10-15, 49-52 and column 44, lines 53-54 of Kleinerman).
and the modulator configured to adjust a power of the excitation beam based on the measured smallest distance between the distal end of the light guide and the object to avoid* burning the object.
Seibel, in view of Kleinerman, does not explicitly disclose the smallest distance between a distal end of the light guide and the object, and based on the measured smallest distance between the distal end of the light guide and the object, modulation of a power of the excitation beam such that a power delivered by the excitation beam to the object is below a predetermined maximum permitted power to avoid* burning the object.
However, in the same field of endeavor, Tsujita teaches the smallest distance as being measured between a distal end of the light guide and the object ([0058] the distance between the endoscope insertion portion/distal end and the target tissue/object is determined by the distance parameter detecting means which detects from the pixel data of an obtained fluorescent-light image as a parameter correlated the distance between the distal end of the light guide and the object, [0005] the shortest safe working distance between the distal end of the light guide and the object is determined to be 3 mm for the excitation light emitted at an angle of 100° toward the object), and 
adjusting a power of the excitation beam ([0020], [0081] controlling means for controlling/ modulating the current of the power source of the excitation emitting semiconductor-laser), based on the measured smallest distance between the distal end of the light guide and the object ([0006] controlling the emitted light intensity of the excitation light received at the target area according to the relationship of the distance between the distal end of excitation light emitting guide and the target object such that the intensity of the excitation light must be increasingly modulated as the distance becomes shorter) such that a power delivered by the excitation beam to the object is below a predetermined maximum permitted power ([0011] the excitation light emission controlling means controls the excitation light emitting means such that intensity of the excitation light output from to be below a predetermined intensity, note that as known in the art the intensity of the excitation light being output is a result of the power x area. When the level intensity of the excitation light being output to the subject is adjusting as the light is divided over an area of light illuminating the object (e.g. as determined from the smallest distance), the power is also adjusted. In the instant case, since the modulation of power to the desired power level (i.e. a level below the predetermined maximum permitted power) is based on the smallest distance between the distal end of the light guide and the object, the area  should remain constant in order to maintain the smallest distance) to avoid burning the object ([0006] the emitted light intensity of the excitation light is controlled to prevent the increase in the intensity of the excitation light due to the shorter distance from causing injury to the patient. Note that it would be obvious to one of skilled in the art to understand that the one of the potential injuries caused by an unsafe intensity of excitation light directed at the patient would result in a thermal injury/burn).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Seibel and Kleinerman with disclose the smallest distance between a distal end of the light guide and the object and adjusting a power of the excitation beam based on the measured smallest distance between the distal end of the light guide and the object so that the power delivered by the excitation beam is below a predetermined maximum permitted power to avoid burning the object as taught by Tsujita in order to balance image quality (as described by Seibel) with patient safety to prevent the patient from being injured from exposure to excessive excitation light when the distance between the output end of the excitation light projector and the target tissue is short in order while simultaneously performing high-quality imaging ([Abstract] of Tsujita).
*The limitation has been interpreted in the alternative, requiring adjusting the power of the excitation beam to avoid drying the object or adjusting the power of the excitation beam to avoid burning the object.
Regarding claim 25, Seibel, in view of Kleinerman and Tsujita, substantially discloses all the limitations of the claimed invention, specifically, Seibel discloses wherein the light guide extends between a proximal end and the distal end (26 in FIG. 12), the light guide configured to transmit:
the excitation beam and the rangefinding beam from the proximal end to the distal end (see arrows from 24 through 26 going to distal end in FIG. 2 and “an ultraviolet or infrared beam [rangefinding] is passed through a common waveguide with the visible light” [0099]); and
the emission light and rangefinding light reflected by the object from the distal end to the proximal end (see [0012] a lens focuses light returning to the viewing fiber and see FIG. 20 where the collector waveguide 160 surrounds the illuminating waveguide 36 both extending from the distal end to the proximal end, also see claim 43 were detecting light reflected along the same path of the output beam);
the distal end of the light guide (see [0012] a lens focuses returning light to the viewing fiber and “one or more lenses 37 are formed at the distal end of the waveguide by shaping the distal end. Alternatively, one or more lenses are fused, bonded, mounted or otherwise attached to the distal end (i.e., the distal tip) of the distal end 36” [0051]) projecting the excitation beam and the rangefinding beam toward the object (see beams 32 and 30 being transmitted toward the object in FIG. 2).
Regarding claim 26, Seibel, in view of Kleinerman and Tsujita, substantially discloses all the limitations of the claimed invention, specifically, Seibel discloses wherein the light guide includes, at the distal end, an optical system (see collector subsystem 14 in FIG. 1) configured to collect the emission light and rangefinding light coming from the object (“a lens focuses [collects] the light returning [emission light] to the viewing fiber. Only the light which is not scattered travels along a direct path from the object portion [surface of the object] to the lens [distal end] and the viewing fiber [to the proximal end]. The lens has its focal length set to focus the non-scattered light onto the tip of the viewing fiber. The scattered light focuses either before or after the viewing fiber tip. Thus, the desired light is captured and distinguished from the undesired light” [0012] and “The lens 39 serves as a scan lens and is formed of glass, plastic, or another waveshaping material such as liquid crystal. The optical power of the scan lens 39 determines at what distance, if any, an illumination forms a focal plane. If the emitted light 30/32 is collimated, the resulting image has a resolution approximating the emitted light beam diameter, resulting in an image with an enormous depth of field. Increasing the power of the scan lens 39 increases the pixel resolution while decreasing depth of field or depth of focus. The focal plane of the scan lens 39 depends on its power and location with respect to the distal tip 58 (see FIG. 5A) and distal lens 37. The focal plane can be adjusted by moving the scan lens 39 axially relative to the distal lens 37.” [0052]), to direct the rangefinding light coming from the object toward the proximal end of the light guide (“Returning light 44 from the object is collected and routed [directed]…the light from the collect fiber 46 is sampled and stored by an image storage device 27 [proximal end]” [0053], and see collector fiber 46 in FIG. 3 and collector 160 in FIG. 20, which are analogous to one another).
Regarding claim 28, Seibel, in view of Kleinerman and Tsujita, substantially discloses all the limitations of the claimed invention, specifically, Seibel discloses wherein:
the light guide includes at least one transmitting optical fiber extending between the proximal end and the distal end of the light guide to guide the excitation beam and the rangefinding beam between the proximal end and the distal end (“The light from the light source 24 enters an optical fiber 26 and travels to a distal portion 36 where the light is emitted toward an object” [0050]),
the end of each transmitting optical fiber at the distal end (“Preferably one or more lenses 37 [of the light guide] are formed at the distal end of the waveguide by shaping the distal end” [0051]) transmitting the excitation beam and the rangefinding beam toward the object (see beams 30 and 32 being transmitted from the optical fiber toward the object in FIG. 2).
Regarding claim 30, Seibel, in view of Kleinerman, substantially discloses all the limitations of the claimed invention, specifically, Seibel discloses further comprising:
a visible-light source configured to emit, in a visible spectral band, a visible-light beam toward the object (“the illuminating subsystem 12 (FIGS. 1 and 2) includes a light source 24 (FIG. 2) which is formed by a visible light source” [0126]); and
a visible-image sensor configured to collect visible light reflected by the object under effect of illumination by the visible-light beam (“the light detectors from each of at least three detectors is visible monochromatic or color light” [0099]), the visible-image sensor configured to acquire a visible image based on the collected visible light (“Referring to FIGS. 4 and 15-20 the light detectors 50 include both visible light detectors and infrared light detectors” [0126]);
wherein the light guide is configured to transmit (“The visible light and infrared light are emitted from a common illuminating fiber 26” [0126]):
the visible-light beam from the proximal end to the distal end (“an illuminating fiber serves as a resonating waveguide. Such distal portion is anchored at an end proximal to the rest of the fiber, (e.g., referred to as the proximal end of the distal portion, or the proximal end of the resonating waveguide)” [0017]); and
the visible light reflected by the object from the distal end to the proximal end (“guide the light to the proximal end of the scope within the outer concentric layer or specialized cladding of the single fiberoptic cantilever, or by using one or more large core (multimode) optical fibers to capture the backscattered light. Such arrangements allow the photodetectors to be at the proximal end of the scope” [0081]).
Claim 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Seibel, in view of Kleinerman and Tsujita, as applied to claim 24 above, further in view of Send et al. (US20170074652, hereafter “Send”).
Regarding claim 29, Seibel, in view of Kleinerman and Tsujita, substantially discloses all the limitations of the claimed invention, specifically, Seibel discloses wherein the light guide includes an optical system configured to direct:
the emission light toward the emission-image sensor (see the reflected light 44 [including emission light] going into 50 [emission-image sensor] in FIG. 4 and see steps 230-238 in FIG. 24); and
the rangefinding light reflected by the object toward the rangefinding-light sensor (see the reflected light 44 going into 50 [rangefinding-light sensor] in FIG. 4 and see steps 230- 236 and 238’-244  in FIG. 24), but does not explicitly disclose wherein the light guide includes a spectral splitter configured to direct: the emission light toward the emission-image sensor; and the rangefinding light reflected by the object toward the rangefinding-light sensor.
However, in solving the same problem, Send teaches wherein the light guide includes a spectral splitter configured to direct (“a beam-splitting device 129 [a spectral splitter], wherein the beam-splitting device 129 is adapted to split the light beam travelling from the object 112 to the detector 110 in this particular example into three separate light beams 139” [0440]):
the emission light (“the light beam which propagates from the object to the detector. The light beam might be admitted by the object itself, i.e. might originate from the object” [0075] and “emission of light can be excited, for example, by a primary light source, for example by the object or a partial region of the object being excited to effect luminescence, in particular phosphorescence and/or fluorescence” [0175]) toward the emission-image sensor (“The at least one illumination source of the detector can generally be adapted to the emission [emission light emitted in response to excitation light] and/or reflective properties of the object, for example in terms of its wavelength” [0176]); and
the rangefinding light reflected by the object (“the light beam propagating from the object to the detector might be a light beam which is reflected by the object and/or a reflection device connected to the object” [0075] and see [0270] where a light beam reflected from the object is in the infrared region) toward the rangefinding-light sensor (“The at least one illumination source of the detector can generally be adapted to the emission and/or reflective [rangefinding-light] properties of the object, for example in terms of its wavelength” [0176]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclose by Seibel, Kleinerman, and Tsujita with the light guide includes a spectral splitter configured to direct the emission light toward the emission-image sensor and the rangefinding light reflected by the object toward the rangefinding-light sensor as taught by Send in order to provide a mechanism by which a signal exhibiting a wavelength within a specific spectral region is directed to a particular sensor whereas a signal exhibiting a wavelength outside of the specified spectral region will pass and be directed away from the detector and to a separate detector that is directed towards that separate specific wavelength in order for signals to be distinguished from one another ([0441-0442] of Send).
Regarding claim 32, Seibel, in view of Kleinerman and Tsujita, substantially discloses all the limitations of the claimed invention, specifically, Seibel discloses photodetectors having different bandwidths (see [0081 where a photodetector has a sufficient bandwidths in the visible spectrum) and a photon detector within a different spectral region (see [0133] where the high bandwidth photon detector is at the infrared or near infrared frequency ranges for detecting the returning light) and acquiring two images with different lighting (see [0112-0116] using different sensors, and “the light detectors from each of at least three detectors is visible monochromatic or color light [emission light]. In other embodiments, one or more of the at least three sensors captures non-visible light (e.g. ultraviolet, infrared) [corresponding to the response of the] coincidentally output [rangefinding-light onto the object] by the waveguide (e.g., an ultraviolet or infrared beam is passed through a common waveguide with the visible light)” [0099]), wherein the rangefinding spectral band (“a fast or high bandwidth photon detector at infrared or near infrared frequency ranges is included for detecting the returning light” [0133]), but does not explicitly disclose wherein the rangefinding spectral band is different from the excitation spectral band and from the emission spectral band.
However, in the same field of endeavor, Send teaches wherein the rangefinding spectral band (“for determining a position of at least one object, particularly in a case where at least one light beam which travels from the object might involve a spectral range which may at least partially include a part of the infrared (IR) region, i.e. a part of the electromagnetic spectrum ranging from approximately 750 nm to 1000 μm, preferentially a part thereof generally denoted as near infrared (NIR) region, which is usually considered to range from approximately 750 nm to 1.5 μm” [0270]) is different from the excitation spectral band (“Most preferably, the at least one illumination source is adapted to emit light in the visible spectral range, preferably in the range of 500 nm to 780 nm, most preferably at 650 nm to 750 nm or at 690 nm to 700 nm” [0177]) and from the emission spectral band (“the detector can have a visual range [for the emission spectral band, see range above], in particular a solid angle range and/or spatial range, within which objects can be detected. Preferably, the optional transfer device is designed in such a way that the light spot, for example in the case of an object arranged within a visual range of the detector, is arranged completely on the sensor region, in particular the sensor area” [0178]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Seibel, Kleinerman, and Tsujita with the taught by Send in order to provide the detection at least two sensor signals in the case of different modulations, in particular at least two sensor signals at respectively different modulation frequencies. The evaluation device can be designed to generate the geometrical information from the at least two sensor signals, with one or a plurality of calibration curves, which can be stored for example in a data storage device of the detector, even in the case of an unknown total power of the illumination, it is possible to deduce a geometry of the illumination, so it is possible to resolve ambiguities in received signals by the detectors ([0191-0192] of Send).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793